UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 29, 2011 CORPORATE RESOURCE SERVICES, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 000-30734 80-0551965 (State or Other Jurisdiction of (Commission File Number) (I.R.S. Employer Identification No.) Incorporation or Organization) 160 Broadway 11th Floor, New York, NY 10038 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (646)-443-2380 None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01 Completion of Acquisition or Disposition of Assets. On November 25, 2011, Corporate Resource Services, Inc. (the “Company”) filed a Current Report on Form 8-K (the “Report”) reporting, among other things, its acquisition of TS Staffing Services Inc. from Robert Cassera, the sole shareholder of TS Staffing Services, Inc., by means of a share exchange (the “Acquisition”).The Company is hereby amending the Report with this Current Report on Form 8-K/A for the sole purpose of including the Company’s press release announcing the Acquisition dated November 29, 2011 and attached hereto as Exhibit 99.1. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Corporate Resource Services, Inc. Press Release, distributed November 29, 2011 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Corporate Resource Services, Inc. By: /s/Jay H. Schecter Name Jay H. Schecter Title
